Title: To George Washington from James Mease, 14 June 1777
From: Mease, James
To: Washington, George



sir
Philadelphia June 14 1777

I had the honor of writing your Excellency the 6th by Mr Young which I perceive had not come to hand when yours of the 8 was sent off. the contents of which being cheifly complied with by Mr Young, being sent to Peekskill I did not think it necessary to trouble your Excellency before now—Mr Turnbul informs me he had the honor of acquainting your Excellency by what means the mistake of the Massachussets troops not being clothed happened. That about 2500 suits of clothing had been sent by order of the Council of that state to a place called Benington on the rout of the troops destined for Tyconderoga Another parcel have been sent to Albany & about 1500 Men have been clothed at Boston this in their opinion was a full proportion of clothing then in hand for the Troops of that state. The troops did not march (or but very few of them) by Benington & the store was removed to Albany I beleive by direction of Genll Gates—however Mr Turnbul will I expect return in a few days to Boston & he shall have it in charge to take the most efectual measures to have this disapointment remedied Col. Gurney acquainted me last night that he had the misfortune of loosing a packet for me wh. he received at Head Quarters this vexes me a good deal least there should [have] been directions from your Excellency as well as information from Mr Young relative to several corps of the Army wh. I had given him memorandums about & to wh. I have not had any reply I take the liberty of mentioning this matter that If your Excellency had written any directions for me since the 8 Inst. you would be pleased to order a copy to be sent The bounty of Clothing for the Horse has never been pointed out by any that I know of & I believe it rests altogether with your Excellency I shall be much oblig’d by your informing what necessaries they shall be supplied with as Bounty—most if not all

of those gone to camp have been furnish’d with a coarse Jacket with sleeves & also with Hunting frocks additional both wh. seem to me in a great degree necessary for Stable duty & I know all the rest will require them thinking they will be given them. Craigs troop who was the first that got them & were supplied at the instance of Colo. Moylan, upon an Idea of their being sent to Camp before they could be clothed but upon trial it appeared they would be clothed long before they could be otherways accoutred & he engaged the men should pay for them if your Excellency or the Congress did not allow them. I have the honor to be with the greatest respect Your Excellency’s most Obdt Hble servant

James Mease

